DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
 
Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 02/23/2021. The following is the status of the claims:

Claims 1, 3, 7, 9-14, 16, and 18-19 are pending.
Claims 2, 4-6, 8, 15, 17, and 20 are canceled.
Claims 1, 16, and 19 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9, 11-13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yano - (US2002/0017372 - previously cited), in view of Pasternak - (US3901312 - previously cited) hereinafter referred to as “Yano” and “Pasternak”, respectively.

Regarding Claims 1 and 7, Yano discloses a heat exchanger (heat exchanger, per Paragraph 0054, and presumably of the type shown in Figure 11A) comprising:
a plate portion (1, Figure 1) including a plurality of internal passages (10) extending between an inlet (forward face of 1 in the longitudinal direction of 1, i.e. face where the plurality of internal passages 10 open out into one of the headers of the heat exchanger) and an outlet (rear face of 1 in the longitudinal direction of 1, i.e. face where the plurality of internal passages 10 open out into the other header of the heat exchanger) wherein the plate portion is a one piece part (integrally extruded, per Paragraph 0056) including an outer surface (outer surface of 1, as shown in Figure 1); and 
a plurality of crossover passages (12) for providing fluid communication between adjacent ones of the plurality of internal passages between the inlet and the outlet (per Paragraph 0055).
Yano fails to explicitly disclose wherein the plurality of crossover passages are distributed in a non-uniform manner with a greater number of crossover passages provided closer to the inlet than to the outlet such that more crossover passages are disposed within a first length from the inlet than are disposed after the first length. 
Yano does however teach that the size and the interval of the crossover passages can be designed arbitrarily according to the application (per Paragraph 0058, lines 9-11) in order to allow fluid communication and mixing of fluid flowing between the internal passages as to enhance temperature equalization thus resulting in an improved heat exchanging efficiency (per Paragraphs 0009 & 0059).
Therefore, when there are a finite number of identified, predictable solutions, i.e. to distribute the crossover passages in an uniform manner such that the crossover passages are equally distributed between the inlet and the outlet or to distribute the crossover passages in a non-uniform manner such that the crossover passages are unequally distributed between the inlet and the outlet, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. allowing fluid communication and mixing of fluid flowing between the internal passages as to enhance temperature equalization thus resulting in an improved heat exchanging efficiency, it is likely the product is not of innovation but of 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Yano, by trying to distribute the plurality of crossover passages in a non-uniform manner with a greater number of crossover passages provided closer to the inlet than to the outlet such that more crossover passages are disposed within a first length from the inlet than are disposed after the first length, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
Yano as modified fails to explicitly teach wherein the first length is no more than 15% as to claim 1, and 10% as to claim 7, of a total length between the inlet and the outlet. 
However, per Yano’s teachings above, the first length is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the first length would have been selected based on the desired mixing of the heat exchanging medium as to achieve the desired temperature equalization of the heat exchange medium throughout the tube thus resulting in an improved heat exchanging efficiency. Therefore, since the general conditions of the claim, i.e. plural crossover passages that allow for fluid communication through internal walls defining plural flow passages, were disclosed in the prior art by Yano as modified, it is not inventive to discover the optimum workable range or value by routine as to claim 1, and 10% as to claim 7, of a total length between the inlet and the outlet.
Yano as modified still fails to teach the plate portion including a plurality of fins extending from the outer surface, as to claim 1.
However, Pasternak teaches (Figure 1) that it is old and well-known to integrally form fins (4) on outer surfaces of heat exchanger tubes (3) for the purpose of increasing the surface area available for heat transfer ultimately enhancing heat transfer efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Yano, by employing a plurality of fins extending from an outer surface of the one piece plate portion, as taught by Pasternak, for the purpose of increasing the surface area available for heat transfer ultimately enhancing heat transfer efficiency.  
The recitation "cast" is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Yano is the same as or makes the product claimed obvious (since the heat exchanger tube is also made integrally; furthermore Yano’s heat exchanger tube is made of aluminum which is a material capable of casting), meeting the limitation of the claim.
Regarding Claim 3, Yano as modified teaches the heat exchanger as recited in claim 1 and  further teaches (Yano’s Figure 1) wherein the plurality of internal passages are separated by internal walls (11) and the plurality of crossover passages extend through the internal walls (as shown in Yano’s Figure 1, and per Yano’s Paragraph 0055).
Regarding Claim 9, Yano as modified teaches the heat exchanger as recited in claim 1 and  further teaches (Yano’s Figure 1) wherein each one of the plurality of crossover passages are transverse to the plurality of internal passages (as shown in Yano’s Figure 1, and per Yano’s Paragraph 0055).
Regarding Claims 11 and 12, Yano as modified teaches the heat exchanger as recited in claim 1 and  further teaches (Yano’s Figure 1) wherein the plate portion includes a width (dimension transverse to the longitudinal direction along the length of the internal flow passages 10) with a first side (one of the rounded sides) and a second side (the other of the rounded sides) and the plurality of internal passages are aligned across the width (as shown in Yano’s Figure 1) and the plurality of crossover passages (as shown in Figure 1, and per Yano’s Paragraph 0055) direct flow between the plurality of internal passages toward the first side and the second side (necessarily a result of having crossover passages in the outermost walls 11)  as to claim 11, and that direct flow between the plurality of internal passages toward a center between the first side and the second side (necessarily a result of having crossover passages in the inner walls 11) as to claim 12.
Regarding Claim 13, Yano as modified teaches the heat exchanger as recited in claim 1 and  further teaches (Yano’s Figure 1) wherein the at least one crossover passage includes a cross-sectional shape that is one of circle, oblong, stadium and elliptical (circular, as shown in Yano’s Figure 1).
Regarding Claim 16, Yano discloses a heat exchanger plate (Figure 1) comprising:
a one piece plate portion (1); 
at least one internal wall (11) defining at least two internal passages (10) extending between an inlet (forward face of 1 in the longitudinal direction of 1, i.e. face where the plurality of internal passages 10 open out into one of the headers of the heat exchanger) and an outlet (rear face of 1 in the longitudinal direction of 1, i.e. face where the plurality of internal passages 10 open out into the other header of the heat exchanger) within the plate portion (as shown in Figure 1); and 
a plurality of crossover passages (12) extending through the internal wall providing fluid communication between the at least two internal passages (per Paragraph 0055).
Yano fails to explicitly disclose wherein the plurality of crossover passages are distributed in a non-uniform manner with a greater number of crossover passages provided closer to the inlet than to the outlet such that more crossover passages are disposed within a first length from the inlet than are disposed after the first length. 
Yano does however teach that the size and the interval of the crossover passages can be designed arbitrarily according to the application (per Paragraph 0058, lines 9-11) in order to allow fluid communication and mixing of fluid flowing between the (per Paragraphs 0009 & 0059).
Therefore, when there are a finite number of identified, predictable solutions, i.e. to distribute the crossover passages in an uniform manner such that the crossover passages are equally distributed between the inlet and the outlet or to distribute the crossover passages in a non-uniform manner such that the crossover passages are unequally distributed between the inlet and the outlet, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. allowing fluid communication and mixing of fluid flowing between the internal passages as to enhance temperature equalization thus resulting in an improved heat exchanging efficiency, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int’l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Yano, by trying to distribute the plurality of crossover passages in a non-uniform manner with a greater number of crossover passages provided closer to the inlet than to the outlet such that more crossover passages are disposed within a first length from the inlet than are disposed after the first length, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  

However, per Yano’s teachings above, the first length is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the first length would have been selected based on the desired mixing of the heat exchanging medium as to achieve the desired temperature equalization of the heat exchange medium throughout the tube thus resulting in an improved heat exchanging efficiency. Therefore, since the general conditions of the claim, i.e. plural crossover passages that allow for fluid communication through internal walls defining plural flow passages, were disclosed in the prior art by Yano as modified, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to employ the first length as no more than 15% of a total length between the inlet and the outlet.
Yano as modified fails to teach a plurality of cooling fins extending from an outer surface.
However, Pasternak teaches (Figure 1) that it is old and well-known to integrally form fins (4) on outer surfaces of heat exchanger tubes (3) for the purpose of increasing the surface area available for heat transfer ultimately enhancing heat transfer efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Yano, by employing a plurality of fins extending from an outer surface of the one piece plate portion, as taught 
The recitation "cast" is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Yano is the same as or makes the product claimed obvious (since the heat exchanger tube is also made integrally; furthermore Yano’s heat exchanger tube is made of aluminum which is a material capable of casting), meeting the limitation of the claim.
Regarding Claim 19, Yano discloses a core assembly for a heat exchanger (a core defined by the assembly of multiple tubes 1of the type shown in Figure 1 for a heat exchanger per Paragraph 0054, and presumably of the type shown in Figure 11A) comprising: 
at least one core plate (1) defining internal features (10) of a heat exchanger plate portion (as shown in Figure 1), the core plate including passage defining features (11) disposed between gaps (gaps defined by the internal features 10) defining at least one internal wall (the features 11 are walls as shown in Figure 1) between at least two internal passages (the features 10 are internal passages defined between the walls as shown in Figure 1); and 
(12) between the passage defining features (as shown in Figure 1) for defining a plurality of crossover passages through the internal wall providing fluid communication between the at least two internal passages (per Paragraph 0055), wherein the plurality of crossover features (as shown in Figure 1) are arranged between ends of the passage defining features (as shown in Figure 1); and 
a first open end (forward face of 1 in the longitudinal direction of 1, i.e. face where the plurality of internal passages 10 open out into one of the headers of the heat exchanger) of open ends (the first open end in addition to the rear face of 1 in the longitudinal direction of 1, i.e. face where the plurality of internal passages 10 open out into the other header of the heat exchanger).
Yano fails to explicitly disclose wherein the plurality of crossover passages are distributed in a non-uniform manner with a greater number of crossover passages provided closer to the inlet than to the outlet such that more crossover passages are disposed within a first length from the inlet than are disposed after the first length. 
Yano does however teach that the size and the interval of the crossover passages can be designed arbitrarily according to the application (per Paragraph 0058, lines 9-11) in order to allow fluid communication and mixing of fluid flowing between the internal passages as to enhance temperature equalization thus resulting in an improved heat exchanging efficiency (per Paragraphs 0009 & 0059).
Therefore, when there are a finite number of identified, predictable solutions, i.e. to distribute the crossover passages in an uniform manner such that the crossover passages are equally distributed between the inlet and the outlet or to distribute the 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Yano, by trying to distribute the plurality of crossover passages in a non-uniform manner with a greater number of crossover passages provided closer to the inlet than to the outlet such that more crossover passages are disposed within a first length from the inlet than are disposed after the first length, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
Yano as modified fails to explicitly teach wherein the first length is no more than 15% of a total length between the inlet and the outlet. 
However, per Yano’s teachings above, the first length is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the first length would have been selected based on the desired mixing of the heat exchanging medium as to achieve the desired temperature .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Pasternak as applied to claim 1 above, and further in view of Lee et al. - (US2014/0326441 - previously cited), hereinafter referred to as “Lee”.

Regarding Claim 10, Yano as modified teaches the heat exchanger as recited in claim 1 and further teaches wherein at least one of the plurality of crossover passages are disposed at an angle relative to the internal passages (i.e. perpendicular, as shown in Figure 1) and thus fails to teach wherein the angle is greater than 90 degrees.
However, Lee teaches (Figure 2) a heat exchanger including a plurality of internal passages (1) separated by internal walls (diamond-shaped walls), and a plurality of crossover passages (2) spaced apart from each other and extending through the internal walls (as shown in Figure 2). In particular, Lee teaches wherein the crossover passages are disposed at an angle relative to the internal passages (as shown in Figure 2) for the purpose of improving fluid mixing between the internal passages while minimizing the pressure drop, ultimately increasing heat transfer (per Paragraph 0017). 
Therefore, the angle of the at least one crossover passage relative to the internal passages is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is an improvement of fluid mixing between the internal passages while minimizing the pressure drop across the passages, ultimately increasing heat transfer. Therefore, since the general conditions of the claim, i.e. having angled crossover passages relative to the internal passages, were disclosed in the prior art by Lee, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to further modify Yano, by employing the angle as an angle greater than 90 degrees.

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Pasternak as respectively applied to claims 1 and 16 above, and further in view of Yasutake et al. - (US4729428 - previously cited), hereinafter referred to as “Yasutake”.

Regarding Claim 14, Yano as modified teaches the heat exchanger as recited in claim 1 but fails to teach wherein the plurality of internal passages includes at least two rows of passages spaced apart vertically and the at least one crossover passages extends between at least two internal passages in different rows.
(Figure 6) a heat exchanger (1, Figure 1) including a plurality of internal passages (3) separated by internal walls (10, 11), and a plurality of crossover passages (24, 25) spaced apart from each other and extending through the internal walls (as shown in Figure 6). In particular, Yasutake teaches wherein the plurality of internal passages includes at least two rows of passages spaced apart vertically (as shown in Figure 6) and the at least one crossover passages extends between at least two internal passages in different rows for the purpose of allowing fluid flow through the internal channels vertically and also rightward or leftward, whereby the fluid flow is disturbed and fully agitated to achieve an improved heat exchange efficiency (per Column 4, lines 60-65).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Yano, by including at least two rows of internal passages spaced apart vertically and by employing the at least one crossover passages extending between at least two internal passages in different rows, as taught by Yasutake, for the purpose of allowing fluid flow through the internal channels vertically and also rightward or leftward, whereby the fluid flow is disturbed and fully agitated to achieve an improved heat exchange efficiency.  
Regarding Claim 18, Yano as modified teaches the heat exchanger plate as recited in claim 16 but fails to teach wherein the at least two internal passages are spaced apart vertically within separate rows of internal passages and the at least one crossover passages extends between at least two internal passages in separate rows.
However, Yasutake teaches (Figure 6) a heat exchanger (1, Figure 1) including a plurality of internal passages (3) separated by internal walls (10, 11), and a plurality of (24, 25) spaced apart from each other and extending through the internal walls (as shown in Figure 6). In particular, Yasutake teaches wherein the plurality of internal passages includes at least two rows of passages spaced apart vertically (as shown in Figure 6) and the at least one crossover passages extends between at least two internal passages in different rows for the purpose of allowing fluid flow through the internal channels vertically and also rightward or leftward, whereby the fluid flow is disturbed and fully agitated to achieve an improved heat exchange efficiency (per Column 4, lines 60-65).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yano, by including at least two rows of internal passages spaced apart vertically and by employing the at least one crossover passages extending between at least two internal passages in different rows, as taught by Yasutake, for the purpose of allowing fluid flow through the internal channels vertically and also rightward or leftward, whereby the fluid flow is disturbed and fully agitated to achieve an improved heat exchange efficiency.  

Response to Arguments
Applicant's arguments, see remarks filed 02/23/2021, have been fully considered but they are not persuasive.
Applicant again argues that Yano as modified by Pasternak fails to teach that the plate is a cast part and that the fins are cast fins.
These arguments remain unpersuasive and are respectfully traversed. The Office respectfully reasserts that the term “cast” is considered to be a product by process 
Further, Applicant again argues that Yano as modified fails to teach more crossover passages within a first length that is no more than 15% of the total length between the inlet and the outlet. Applicant again points out that the rejection fails to show that the parameter to be optimized was recognized as a result-effective variable and that the rejection fails to point to objective evidence disclosing or suggesting the claimed relationship. Applicant further points out that the Examiner’s explanation of the claimed relationship is insufficient to meet this burden since it lacks objective evidence disclosed by the prior art. Applicant further points out that in Yano the only way to provide fluid mixing between channels as to improve temperature equalization and heat exchange efficiency is by spacing the crossover passages equally as shown in Yano’s Figure 1.
These arguments are not persuasive and are respectfully traversed. The Office asserts that per Yano’s disclosure in Paragraphs 0009, 0058-0059 and as set forth in the above rejections, the size and the interval of the crossover passages can be 
All remaining arguments are dependent on the aforementioned ones.
For at least the reasons discussed and set forth in the rejection above, Claims 1, 3, 7, 9-14, 16, and 18-19 remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763